Appeal by the People from an order of the County Court, Rockland County, entered March 22, 1976, which granted the branch of defendant’s motion which sought to dismiss the indictment. Order reversed, on the law, motion denied insofar as it sought to dismiss the indictment, and indictment reinstated. No findings of fact have been presented for review. The prosecutor’s presentation to the Grand Jury of the case against the defendant was fair and proper. There was no activity by the prosecutor which failed to conform to the requirements of CPL article 190 to such a degree that the integrity of the proceedings was impaired. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.